Citation Nr: 1030610	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death (including entitlement to burial benefits for a service-
connected death).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from May 1943 to May 
1945, regular Philippine Army service from May 1945 to March 
1946, and service in the New Philippine Scouts from March 1946 to 
February 1949.  The appellant claims benefits as the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for the cause of the Veteran's death.  In a June 2008 
rating decision, the RO also denied dependency and indemnity 
compensation (DIC) based upon total disability under 38 U.S.C.A. 
§ 1318.  The appellant did not appeal the June 2008 rating 
decision, and therefore it is not at issue in the current case.

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).


FINDINGS OF FACT

1.  According to the official death certificate, the Veteran died 
on September [redacted], 2007, with the immediate cause being cerebral 
vascular accident, and the antecedent cause being atrial 
fibrillation. 

2.  At the time of his death, the Veteran's service-connected 
disabilities were bilateral hearing loss, evaluated as 70 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
posttraumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.

3.  No competent evidence has been submitted or identified to 
demonstrate that the Veteran's death was related to his military 
service.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
is there a basis for a presumption that it was so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In June 2009 VA sent the appellant a letter informing her of the 
types of evidence needed to substantiate her claim and its duty 
to assist her in substantiating her claim under the VCAA.  The 
letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the December 2007 rating decision, November 
2008 SOC, and July 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided her with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
her claims, and to respond to VA notices.

In the context of a claim for dependency and indemnity 
compensation based upon service connection for the cause of a 
veteran's death, VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate such a claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
DIC, there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  The Board finds 
that in the present case the requirements of the VCAA notice 
under the Hupp decision were fulfilled in the June 2009 letter to 
the appellant.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as the 
assignment of an effective date.  This requirement was fulfilled 
in the June 2009 letter which VA sent to the appellant.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection 
may also be granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation .  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or illness 
in service caused or led to her husband's death.  The Veteran's 
death certificate states that he died on September [redacted], 2007, at 
the age of 82, from a cerebral vascular accident, with an 
underlying cause of atrial fibrillation.

A review of the Veteran's service treatment records show that a 
February 1946 physical examination was normal.

Private treatment records from 1984 indicate that the Veteran 
suffered an anterolateral myocardial infarction at that time.  
June 1985 cardiac treatment notes indicate that he was doing well 
post myocardial infarction.  He was found to be in a low-risk 
group based on his coronary anatomy.  A March 1988 chest X-ray 
showed no evidence of congestive heart failure.  August 1988 
treatment notes indicate that the Veteran had mild chest 
discomfort.  An August 1991 echocardiogram showed no aortic 
insufficiency and tricuspid and mitral insufficiencies.  He began 
to take Coumadin in April 1994, and in December 1994 he 
complained of chest pain at primary care treatment.  January 1995 
treatment notes indicate that a study showed that the Veteran had 
mild left atrial dilatation.  In May 1995 he underwent a 
cardioversion at private treatment.  June 1995 private treatment 
records indicate that an electrocardiogram showed the Veteran was 
again in atrial fibrillation with a moderate slow ventricular 
response.  In November 1995 he went to the emergency room with 
chest pain.  M.D., M.D., a private physician, wrote in June 1996 
that he had examined the Veteran and reviewed his medical 
records.  Dr. D diagnosed coronary artery disease with old 
anterolateral myocardial infarction; chest pain, atypical, rule 
out angina; atrial fibrillation, chronic; and benign prostatic 
hypertrophy with intermittent microscopic hematuria.  He noted 
that the Veteran's atrial fibrillation rate was well controlled 
and that his symptoms of fatigue could be related to that.  

In September 1998 the Veteran filed a claim for service 
connection for hearing loss.  He described his in-service 
exposure to noise and submitted audiometric results in graph form 
from a private provider.  O.T., M.D., a private physician, wrote 
in January 2000 that he had seen the Veteran in September 1999 
regarding his left ear.  A hearing test showed fairly severe 
sensorineural hearing loss in the left ear and "fairly normal" 
results in the right ear.  Dr. T wrote that the characteristics 
of the hearing loss in the left ear were typical of severe noise 
exposure.  The Veteran indicated that the most likely source of 
noise exposure was artillery fire in World War II.  Dr. T opined 
that the noise exposure from World War II was the cause of the 
nerve damage in the Veteran's left ear.

In May 2000 the Veteran underwent a hearing examination arranged 
through VA QTC services.  The speech recognition thresholds were 
90 percent in the right ear and 48 percent in the left ear.  The 
examiner, D.W., M.D., wrote that the Veteran's bilateral 
sensorineural hearing loss and bilateral tinnitus were more 
likely than not related to aural trauma during military service.  
The Veteran indicated that the hearing loss and tinnitus were 
worse on the left and puretone audiogram testing showed 
sensorineural hearing loss on the left.  He said the tinnitus was 
affected by loud noise and high pitched voices.

The appellant wrote in August 2002 that the Veteran usually would 
wake up around 2 to 3 in the morning, and could not get back to 
sleep.  He had been taking temazepam and other sleeping pills for 
many years.  He was often restless, he worried too much, got 
easily excited, and had nightmares about Japanese soldiers 
chasing him.  The appellant indicated that the Veteran's symptoms 
were worsening.  The Veteran wrote in August 2002 that he had had 
a sleep disorder since the 1970s, and had nightmares and 
flashbacks.  He also had a heart condition, hernia, enlarged 
prostate, diverticulitis of the colon, gastrointestinal problems, 
and polyps in his gallbladder.

Private psychological treatment records indicate that the Veteran 
was diagnosed with PTSD in August 2002.  He reported having sleep 
problems for over 30 years, with flashbacks and nightmares.  He 
would awake in the middle of the night and be unable to fall back 
asleep, and he was afraid to drive because he would fall asleep.  
He had decreased concentration, would easily forget things, and 
his mood was a little depressed.

The Veteran wrote in August 2003 that he was taking Temazepam for 
a sleep disorder related to PTSD, Dioxin, Cardizem and Nitrostat 
for his heart, Warfarin, a blood thinner, Zantac for a 
gastrointestinal problem, and Hytrin.  He also listened to tapes 
for relaxation and attended a 10-week class on managing stress 
and tension.

In August 2003 the Veteran had psychiatric evaluation arranged 
through VA QTC services.  He reported having recurrent and 
intrusive recollections of combat-related events from his active 
service that occurred an average of every three to six months.  
He had recurrent, distressing dreams of events from during his 
military service as well as flashbacks, and he avoided thoughts, 
feelings and conversations associated with the traumatic events 
of World War II.  He also reported feelings of depression, 
difficulty concentrating, irritability, outbursts of anger, and 
hypervigilance.  He said that in a typical day he read, cleaned 
the backyard, walked, sometimes watched television, and visited 
friends.  He went to church on Sundays, and said he did not enjoy 
social situations.  The examiner diagnosed the Veteran with PTSD, 
chronic, delayed onset, and assigned a global assessment of 
functioning (GAF) score of 65.

In September 2003 the Veteran had another audiological evaluation 
arranged through VA QTC services.  He claimed to have progressive 
bilateral hearing loss and tinnitus since his discharge from 
military service.  He reported difficulty understanding speech at 
normal conversation levels and constantly having people repeat 
things to him.  Loud environmental noises bothered his ears and 
he had severe difficulty hearing in background noise.  The 
examiner noted having to repeat many questions to the Veteran.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
45
45
LEFT
45
45
65
85
95

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 32 in the left ear.  He was 
diagnosed with bilateral sensorineural hearing loss and bilateral 
constant, severe tonal tinnitus.

The appellant wrote in November 2004 that the Veteran's hearing 
and tinnitus had worsened and he had difficulty using the 
telephone and in conversation.  She also wrote that his memory 
was poor, he was disoriented, and did not like to socialize.

Private treatment records indicate that in September 2007 the 
Veteran suffered an acute subarachnoid hemorrhage, and an EKG 
revealed an atrial fibrillation with a slow ventricular response 
rate.  He passed away on September [redacted], 2007.

The Board recognizes that, as a nurse, the appellant has certain 
medical expertise in her contentions about the Veteran's cause of 
death.  However in the present case, the evidence does not show 
that the Veteran's cerebral vascular accident or atrial 
fibrillation were linked to his recognized service.  Furthermore, 
there is no medical nexus evidence indicating that his service 
connected hearing loss, tinnitus, or PTSD contributed to the 
conditions which caused his death.  

We recognize the sincerity of the appellant's arguments that the 
cause of the Veteran's death was service connected.  However, the 
resolution of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that a 
claimant's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to warrant 
a favorable decision.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death. 


ORDER

Entitlement to service connection for cause of death is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


